17 A.3d 920 (2011)
Hiram FRESSES, Petitioner
v.
Honorable Shelly Robbins NEW, Respondent.
No. 161 EM 2010.
Supreme Court of Pennsylvania.
April 15, 2011.

ORDER
PER CURIAM.
AND NOW, this 15th day of April, 2011, the Application for Leave to File Original Process is GRANTED, and the "Petition for Writ of Mandamus and or Other Appropriate Relief and the "Application for Relief (Requirement of Lower Court to Honor Pa. Superior Court Order, Reassignment of this Legal Matter to Another Judge for Higher Court Compliance)" are DENIED, without prejudice to Petitioner to seeking similar relief in the Superior Court. Additionally, the Prothonotary is directed to strike the jurist's name from the caption.